    Case 5:21-cv-00125-JFW-SHK Document 22 Filed 08/23/21 Page 1 of 1 Page ID #:260




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      ED CV 21-125 JFW(SHKx)                                            Date: August 23, 2021

Title:        Ignacio Corona -v- UFP Riverside, LLC, et al..


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                   None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD
                                         NOT BE IMPOSED FOR FAILURE TO COMPLY WITH
                                         THE COURT’S ORDER

       In the Court’s Scheduling and Case Management Order (“CMO”), filed February 17, 2021
(Docket No. 20), the Court set August 9, 2021 as the last day to conduct a Settlement Conference,
and August 13, 2021 as the last day to file a Joint Report Re: Results of Settlement Conference.
Based on the Joint Report Regarding Settlement Conference, filed on August 19, 2021 (Docket
No. 21), it appears that the parties have violated the Court's CMO by failing to complete the
Settlement Conference by the Court ordered deadline of August 9, 2021 and for failing to file a
Joint Report by August 13, 2021.

       Accordingly, the parties are ordered to show cause in writing by August 25, 2021, why the
Court should not impose sanctions in the amount of $1,500.00 on lead counsel for the parties or
dismiss this action for violating the Court’s CMO. No oral argument on this matter will be heard
unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order to
Show Cause will stand submitted upon the filing of the response to the Order to Show Cause.
Failure to respond to the Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr
